ACCEPTED
                                                                                                         06-15-00104-CR
                                                                                              SIXTH COURT OF APPEALS
                                                                                                    TEXARKANA, TEXAS
                                                                                                   10/12/2015 9:32:21 AM
                                                                                                        DEBBIE AUTREY
                                  CAUSE NO. 06-15-00104-CR                                                        CLERK



KENNEDY RILEY,                                    §     IN THE COURT OF APPEALS
                                                                                    FILED IN
                  Appellant                       §                          6th COURT OF APPEALS
                                                                               TEXARKANA, TEXAS
VS.                                               §     6TH DISTRICT
                                                                             10/12/2015 9:32:21 AM
THE STATE OF TEXAS,                               §                               DEBBIE AUTREY
                                                                                      Clerk
                  Appellee                        §     STATE OF TEXAS

      FIRST MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE SIXTH COURT OF APPEALS:

       COMES NOW Clint E. Allen, and files this his First Motion for Extension of Time to

File Appellant’s Brief, pursuant to Rules 9 and 10 of the Texas Rules of Appellate Procedure, and

in support thereof would show the Court the following:

                                                  I.

       Appellant was convicted by a jury of the felony offense of capital murder on April 17,

2015 in Cause No. 13F0131-202 in the 202nd Judicial District Court of Bowie County, Texas.

Appellant was automatically sentenced to confinement in the Institutional Division of the Texas

Department of Criminal Justice for life, and he is presently so incarcerated.

                                                 II.

       Appellant timely filed his Notice of Appeal on or about June 11, 2015. The Reporter’s

Record was filed on or about September 18, 2015, after this Court granted one (1) extension of

time. Appellant’s Brief is currently due on October 19, 2015.

                                                 III.

       As this Honorable Court may be aware, Appellant’s April 17, 2015, conviction resulted

from a re-trial of this matter after his first conviction was reversed and the case remanded for a  
new trial.    The Reporter’s Record from the second trial contains numerous references to

arguments of counsel, caselaw, and trial court rulings from the first trial.

        Based upon that fact, Counsel made the decision that it was necessary to obtain and

review the Reporter’s Record from the first trial. Counsel requested the Reporter’s Record on

October 7, 2015, and received the Reporter’s Record from the first trial on October 12, 2015.

                                                 IV.

        In addition to the foregoing, Counsel did not receive the Reporter’s Record from the

second trial until September 21-22, 2015.

        Since that date, counsel has had various in-office client meetings on September 23, 2015;

September 29, 2015; September 30, 2015; October 2, 2015; October 5, 2015; and October 6,

2015.

        Furthermore, counsel has had to prepare for a contested child custody matter that was due

to be heard on October 2, 2015 (but which settled a few days prior to that date requiring counsel

to review an Agreed Order and meet with clients). Counsel also was required to prepare for and

attend the following court dates since the date of receipt of the Reporter’s Record from the re-

trial: October 1 (5th District Court pretrial docket); October 2 (Cass County Court at Law CPS

docket); October 5 (Cass County Court at Law civil docket); October 13 (5th District Court

hearing on counsel’s Motion to Set Personal Bond); October 15 (Cass County Court at Law

pretrial docket); October 16 (Cass County Court at Law CPS docket).

                                                  V.

        Counsel is making significant progress on his brief, and does not anticipate the need for

an additional extension of time.




                                                 -!2-
       WHEREFORE, PREMISES CONSIDERED, undersigned counsel prays for this Court

to extend the time for filing Appellant’s brief until November 18, 2015, which is thirty days from

the current deadline.

                                                      Respectfully submitted,

                                                      /s/ Clint E. Allen
                                                      Attorney at Law
                                                      Texas Bar No. 24012206
                                                      207 East Hiram Street
                                                      Atlanta, Texas 75551
                                                      Tel: 903-799-7779
                                                      Fax: 903-799-7771
                                                      clint@clintallenlaw.com

                                                      Attorney for Appellant


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion for Extension of

Time to File Appellant’s Brief has been forwarded via first class mail to Ms. Lauren Sutton,

Bowie County Criminal District Attorney’s Office, 601 Main Street, Texarkana, Texas 75501.


                                                      /s/ Clint E. Allen




                                               -!3-